ORDER

PER CURIAM.
Keri Lutzenberger and Vicki Kenamond (“Appellants”) appeal from a Motion for Summary Judgment granted to Patricia Musgrave (“Grantor”) on Appellants’ Petition for Accounting, Other Relief and Breach of Fiduciary Duty. Appellants claim that the trial court erred in entering Summary Judgment in favor of Grantor because as contingent beneficiaries of the trust, Appellants stated a claim for breach of fiduciary duty, for an accounting and because the court may not have had the complete trust before it on which to base its decision.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).